Title: To James Madison from Josiah Blakeley, 26 December 1801
From: Blakeley, Josiah
To: Madison, James


					
						Sir.
						St. Iago de Cuba 26 Decemr. 1801
					
					On the first Novr. last, I wrote you on the unpleasant subject of the Cruel treatment I had 

experienced in this place, by an order from the Intendent at Havannah.  In that letter I informed you, that 

on the 18 Sepr. last, my person was arrested & conducted to the common prison in this city. My account 

books & the keys of my cabinets, trunks, &c all taken from me. Stores all locked up, guards placed around 

my house & stores.
					My account books, receipt books, &c. were most critically examined, from the moment I 

commenced business in this place, to that day.  Each article of goods in my Stores were also examined, 

to know if properly entered the duty paid, &c.  After many days examination, the Kings officers were 

forced to report, that they could not find the least cause of complaint.  I was not informed why this took 

place, yet I was still confined, & the embargo continued upon my stores & property.
					At the time of this arrest I protested in the most solemn manner against such proceedings; 

demanding to know the cause of such disgrace to myself, total ruin to my business, disappointment & 

loss to my correspondents, & insult to my government & nation.  The only answer I could obtain was “it 

was the order of the Intendent at Havannah.” “That I would soon be informed why this had taken 

place, my person be liberated, & the embargo taken from my property.”
					Tho’ in such extreme distress, I felt unwilling to be troubling my governt., with complaints so 

very awkward & unintelligible.  Thus situated I have waited the arrival of one post after another from 

Havannah, But, Since the tremendous order for my arrest & the embargo upon all my property, I am 

informed by the governor here, not a line has come to him respecting me, or the property so embargoed, 

tho’ much of it was in provisions of perishable articles.
					Insulted, ruined in my business, distressed, & wholly in the power of those, perhaps, whose 

official existence will depend on my ruin & apparent guilt, I Shall be under the necessity of humbly praying 

permission, as a native citizen, merchant, & consul of the united States to approach the high executive of 

my nation. There to pray that my tale of woe may be heard. That, the unpleasant application I am under 

the necessity of making, to the court of Spain, for compensation, for the great injury done me & my 

correspondents The unlawfull insult offered to my commission & nation, may be Supported & enforced.
					When this arrest & embargo first took place, the whole port appeared lost in astonishment.  It 

seems, the order from the Intendent at Havannah, was dreadfully severe & positive.  I was writing in my 

office when the Kings officers entered to execute the awful mandate. ’Tis said they brought with them a 

guard of fifteen soldiers.  The whole city stood silent in wonder & expectation.  The high charge given the 

guards. The number of centinals—My person conducted to prison. All my stores instantly shut. An instant 

stop put to all my mercantile proceedings. The rigorous solemnity with which the whole was 

conducted, detered the good people here, almost from looking at me.  Few of them had sufficient courage 

to visit me.  Many of my friends feared even to send their domestics to enquire how I was.  Many 

supposed the the order must have come from the King himself, by the awfull severity with which it 

was executed.  Others thought that my crimes had been so great, that like Cain, a mark of infamy 

had been set upon me, by God Almighty.
					My fast declining state of health when in prison, induced the Govr. here, On the 25. of Novr. 

humanely to permit me to leave the prison on giving bail for my person.  I hoped my Statement of 

damages, & certificates from the civil officers, & principal inhabitants of this city, respecting my peaceable 

proper conduct, since residing here, would have accompanied this.  But since I have been out of prison, 

all the principal inhabitants of this City, have been at a neighbouring Village, celebrating to the Virgin, an 

annual feast.  The hollydays, in which no business can be done, will now continue for some time.  Soon 

as possible I shall forward to your office the Said papers.  I pray you to inform the President of the U.S. of the contents of this letter.  With considerations of the highest respect I am, Sir, your most obedt. 

hume. Servt.
					
						Josiah Blakeley
						Consul of the U.S
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
